DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10, 13-15, 18-19, 21-30, 33-35, 37-38, and 40-45 in the reply filed on 05/12/2022 is acknowledged.
Claims 11-12, 16-17, 20, 31-32, 36, 39, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-9, 18-19, 21-22, 26, 28-29, 37-38, 40-42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (KR 10-2012-0097923 A).
Regarding claims 1, 18-19, 21, 37-38, 40, and 45, Hong teaches a case for holding a plurality of articles comprising a plurality of panels comprising a back panel (14), a first front panel (15) positioned opposite to the back panel, and a second front panel positioned opposite to the back panel (see Fig. 5); and a first compartment comprising a first interior space for at least partially receiving at least a first article of the plurality of articles and a second compartment comprising a second interior space for at least partially receiving at least a second article of the plurality of articles, at least a portion of at least the back panel and the first front panel extending at least partially around the first interior space of the first compartment (see Fig. 10), and at least a portion of at least the back panel and the second front panel extending at least partially around the second interior space of the second compartment (see Par. 0013-0025).  Examiner considers scored fold lines to be flexibility features.
Regarding claims 2 and 22, Hong teaches a carton that further comprises a first side panel foldably connected to the back panel and the first front panel and a second side panel foldably connected to the back panel and the second front panel, at least a portion of the first side panel extending along the first interior space of the first compartment, and at least a portion of the second side panel extending along the second interior space of the second compartment (see Figures 5-10).
Regarding claims 4, 26, and 41, Hong teaches a carton further comprising a first divider panel (11) foldably connected to the first front panel, a second divider panel (11) foldably connected to the second front panel, a first attachment flap (flaps that attach to 14a) foldably connected to the first divider panel, and a second attachment flap foldably connected to the second divider flap, each of the first attachment flap and the second attachment flap being in an overlapping relationship with the back panel, and the first divider panel and the second divider panel extending along the respective first interior space of the first compartment and second interior space of the second compartment (see Par. 0018-0019). 
Regarding claims 6, 26, and 42, Hong teaches a carton wherein the plurality of panels further comprises a cover panel (16/20) at least partially overlapping the first front panel and the second front panel.
Regarding claims 8 and 28, Hong teaches a carton wherein the plurality of panels further comprises an end panel (22) foldably connected to the back panel and the cover panel, the end panel extending along at least one of the first interior space of the first compartment and the second interior space of the second compartment (see Par. 0015 and Figures 2, 10).
Regarding claims 9 and 29, Hong teaches a carton wherein the cover panel is a first cover panel and the plurality of panels comprises a second cover panel (23a-b), a first end panel, and a second end panel, the second cover panel at least partially overlaps the first front panel and the second front panel, the first end panel is foldably connected to the back panel and the first cover panel, and the second end panel is foldably connected to the back panel and the second cover panel (see Fig. 2, 5, and 8).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3, 5, 10, 23, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Dongguan (CN 104670614 A).
Regarding claims 3, 5, 10, 23, 25, and 30, Hong discloses the claimed invention except for a third compartment.  Dongguan teaches a packing box comprising a third compartment comprising a third interior space, wherein a portion of each of a back panel, a first side panel, a second side panel, a first front panel, and a second front panel extends at least partially around the third interior space of the third compartment (see Par. 0018-0024 and Figures 1-3).  Examiner notes that internal panels of segment 2 effectively produce a third internal compartment.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Hong’s carton to include a third compartment by adding panels to one of the left or right side panels, as taught by Dongguan, in order to provide further means to keep internal articles separate.
10.	Claim(s) 7, 27, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Tokunaga (JP 3138707 U).
	Regarding claims 7, 27, and 43, Hong discloses the claimed invention except for a tear strip for at least partially opening the carton.  Tokunaga teaches a container wherein a cover panel is a first cover panel and a plurality of panels further comprises a second cover panel at least partially overlapping a front panel, the first cover panel at least partially overlaps the second cover panel, and a tear strip (5) extends in the first cover panel for at least partially opening the carton (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Hong’s container by including a tear strip in the cover in order to provide a means for opening the container (Tokunaga; Par. 0008-0010).
11.	Claim(s) 13-15, 33-35, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Oji (JP 10-086936 A).
Regarding claims 13-15, 33-35, and 44, Hong discloses the claimed invention except for opening features that allow for separating portions of the container.  Oji teaches a display box comprising opening features (11/12) comprising perforated tear lines (11a/12a) extending in at least a back panel, a front panel, or a second front panel for at least partially separating the first compartment and the second compartment from a remainder of the carton (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Hong’s container to include circumferential tear lines in order to tear open the container for display purposes (Oji; Par.0008-0009).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734